Title: James Lyle to Thomas Jefferson, 3 January 1811
From: Lyle, James
To: Jefferson, Thomas


          
            
              Dear Sir
              Manchester Janry 3d 1811
            
             I was favor’d with yours of the 12h of Febry, and was sorry to find, that you had met with some difficulties in your pecuniary affairs, on your leaving Washington. I fully expected, that on your relinquishing the Government, and return to Virginia, that you you would have had it in your power to have settled all your affairs with me, on account of the Company, as well as that of Richard Harvie & Co, my not receiving the latter, is a very great dissappointment to me, as my on receiving this I could have settled sundry accounts on my own private books, which, the want of, occasions their standing open. let me beg of you to try to pay off the bond to Harvie; you no doubt kept a note of the amount, as by your settlement, which I have no doubt of being correct, £176. 16. 0, with 5 ⅌Ct ⅌ Annum from the first of April 1783. till paid.  I am all most blind, I can hardly see either to write or read, even in a clear day, I see little or none with candle light, I can meet with no spectacles that are of any service to me.
            
            I never was what is called short sighted, but now I see best about four inches from my nose, from your general Scientifick knowledge, you may perhaps meet with a pair or two of Spectacles, that you think may be of service to me, if you should will you be so kind as procure them for me and send them by any friend coming this way. I am with great Regard
            
              Your Mo hue servt
              
 James Lyle
            
          
          
            If I live till the 25th of March, I shall have completed my 85 year 
            I do not mean, you should give your self any trouble about the Spectacles.
            My want of Sight must excuse the blots on this Sheet.
          
        